Appeal Dismissed and Memorandum Opinion filed March 5, 2019.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-18-01031-CV

 JOSEPH SYLVAN, INDIVIDUALLY AND AS PRESIDENT OF OFFICE
  DESIGN CONCEPTS, LLC AND OFFICE DESIGN CONCEPTS, LLC,
                        Appellants
                                         V.

                     TRANSPECOS BANK, SSB, Appellee

                    On Appeal from the 157th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-44060

                 MEMORANDUM                      OPINION
      This is an appeal from a judgment signed October 25, 2018. The notice of
appeal was filed November 26, 2018. No clerk’s record has been filed. The clerk
responsible for preparing the record in this appeal informed the court appellants did
not make arrangements to pay for the record. On January 26, 2019, the court notified
all parties of the court’s intention to dismiss the appeal for want of prosecution
unless, within fifteen days, appellants paid or made arrangements to pay for the
record and provided this court with proof of payment. See Tex. R. App. P. 37.3(b).
No such proof has been filed.

      Accordingly, the appeal is DISMISSED. See Tex. R. App. P. 42.3(c)
(allowing involuntary dismissal of case because appellant failed to comply with
notice from clerk requiring response or other action within specified time).



                                  PER CURIAM



Panel consists of Chief Justice Frost and Justices Jewell and Bourliot.




                                          2